                        LAW OFFICE OF TODD J. KROUNER, P.C.
                                    93 NORTH GREELEY AVENUE
                                   CHAPPAQUA, NEW YORK 10514
                                           (914) 238-5800

      TODD J. KROUNER*                                             CHRISTOPHER W. DENNIS*
          ———                                                             ———
   *ADMITTED IN NY AND NJ                                            *ADMITTED IN NY AND AZ


                                          May 27, 2021

VIA ECF and EMAIL chambersnysdseibel@nysd.uscourts.gov

Honorable Cathy Seibel
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     K. Doe v. Nyack College, et al., 7:15-cv-07822 (S.D.N.Y.)

Dear Judge Seibel:

      I am the attorney for the plaintiff in the above-referenced action. I am writing pursuant to
the ECF Rule 6.1, to request your permission to file plaintiff’s motion to quash subpoena to
Balveen Singh, D.O. (“Dr. Singh”) under seal.

       By letter dated May 14, 2021, Nyack College’s counsel submitted her request for a So
Ordered subpoena asking Dr. Singh for a certified copy of Plaintiff’s treating records, including,
among other things, metadata (the “Subpoena”). Plaintiff is filing her motion to quash the
Subpoena. However, because many of the exhibits contain sensitive information that was
previously subject to Plaintiff’s motion in limine to redact Dr. Singh’s records, I request Your
Honor’s permission to file the motion to quash under seal.


                                                     Respectfully submitted,

                                                      /s/ Todd J. Krouner


                                                     Todd J. Krouner

cc: Carla Varriale-Barker, Esq.
    Michael Burke, Esq.                                                Application granted.
    (both via ECF and email)




                                                           5/28/21
